 

SIXTH AMENDMENT and consent TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SIXTH AMENDMENT AND CONSENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the
“Amendment”) dated as of July 19, 2016, is made by and among RHINO ENERGY LLC, a
Delaware limited liability company (the “Borrower”), each of the GUARANTORS (as
hereinafter defined), the LENDERS (as hereinafter defined), and PNC BANK,
NATIONAL ASSOCIATION, in its capacity as administrative agent for the Lenders
under the Credit Agreement (hereinafter referred to in such capacity as the
“Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Amended and Restated Credit Agreement dated July 29, 2011, as
amended by that certain First Amendment to Amended and Restated Credit Agreement
dated April 18, 2013, as amended by that certain Second Amendment and Consent to
Amended and Restated Credit Agreement dated March 19, 2014, as amended by that
certain Third Amendment to Amended and Restated Credit Agreement dated April 28,
2015, as amended by that certain Fourth Amendment to Amended and Restated Credit
Agreement dated March 17, 2016, and further amended by that certain Fifth
Amendment to Amended and Restated Credit Agreement dated as of May 13, 2016 (as
the same may be further amended, modified or supplemented from time to time, the
“Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Required Lenders consent under the
Credit Agreement to, among other things, the sale of its subsidiary, The Elk
Horn Coal Company, LLC, and agree to the application of the proceeds, all as set
forth below.

 

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

 

1.       Definitions. Except as set forth in this Amendment, defined terms used
herein shall have the meanings given to them in the Credit Agreement:

 

2.       Amendment to Credit Agreement

 

(a)       Defined Terms - New. Section 1.1 of the Credit Agreement shall be
amended by adding the following new definitions thereto in appropriate
alphabetical order:

 

“Elk Horn” shall mean the Borrower’s Subsidiary, The Elk Horn Coal Company, LLC.

 

“Elk Horn Closing Net Proceeds” shall mean the cash proceeds received by the
Loan Parties at the time of closing on the Elk Horn Purchase Agreement after
deducting reasonable costs, expenses and other adjustments associated with such
disposition of not more than $665,000.

 

 

 

 

“Elk Horn Letter of Intent” means that certain non-binding letter of intent,
dated June 7, 2016, by and between the Borrower and Wexford.

 

“Elk Horn Purchase Agreement” shall mean the agreement to be entered into
between the Borrower and Wexford for the purchase of one hundred percent (100%)
of the equity interests of Elk Horn, which shall be on terms and conditions no
less favorable than those set forth in the Elk Horn Letter of Intent and
otherwise in form and substance reasonably acceptable to the Administrative
Agent.

 

“Elk Horn Royalty” shall mean the $1,500,000 of royalty payments which may be
payable in equal monthly installments to the Loan Parties subsequent to the sale
of Elk Horn, all as contemplated by the Elk Horn Letter of Intent.

 

“Sixth Amendment Effective Date shall mean July 19, 2016.”

 

“Wexford” shall mean Wexford Capital LP or one or more of its affiliates.

 

(b)       Consent to Sale of Elk Horn. So long as there has been no sale,
conveyance, assignment, lease, abandonment or other transfer or disposal of
assets or assumption of liabilities between any of the Loan Parties and Elk Horn
since December 31, 2015, the Required Lenders (i) consent to the sale of the
equity interests in Elk Horn pursuant to the Elk Horn Purchase Agreement for a
purchase price of at least $12,500,000 payable either as (A) Eleven Million
Dollars ($11,000,000.00) at closing plus an Elk Horn Royalty of $1,500,000 or
(B) Twelve Million Five Hundred Thousand Dollars ($12,500,000) at closing,
notwithstanding the restrictions set forth in Section 8.2.7(vi) of the Credit
Agreement and (ii) agree to release the liens and security interests of the
Administrative Agent and the Lenders in the equity interests of Elk Horn and its
assets upon the sale of the Elk Horn pursuant to the Elk Horn Purchase Agreement
and the receipt of at least $11,000,000 of the purchase price, at closing, by
the Loan Parties.

 

(c)       Reduction of Revolving Credit Commitments. In the event that Elk Horn
is sold, notwithstanding the provisions of Section 2.12 of the Credit Agreement,
the Revolving Credit Commitments shall be reduced (ratably among the Lenders in
proportion to their Ratable Shares) as follows:

 

(i)       If the sale of Elk Horn includes the Elk Horn Royalty, then

 

(A)       by an amount equal to the greater of (1) the Elk Horn Closing Net
Proceeds and (2) $10,335,000, immediately upon the sale of Elk Horn; and

 

(B)       $375,000 on each of the following dates: September 30, 2016; December
31, 2016; March 31, 2017 and June 30, 2017;

 

or

 

(ii)       If the sale of Elk Horn is for all cash paid at closing, then by an
amount equal to the greater of (1) the Elk Horn Closing Net Proceeds and (2)
$11,835,000, immediately upon the sale of Elk Horn.

 

2

 

 

The reduction(s) in Revolving Credit Commitments shall be accompanied by a
prepayment of the Notes, to the extent necessary, to cause the aggregate
Revolving Facility Usage after giving effect to such prepayment to be equal to
or less than the Revolving Credit Commitments as so reduced. For the avoidance
of doubt, it is acknowledged and agreed that the contemplated commitment
reduction(s) occurring as a result of the sale of Elk Horn do not reduce or in
any way affect the Scheduled Reductions in Revolving Credit Commitments required
by Section 2.12(iv) or Scheduled Equity Contributions required by Section
8.1.17.

 

(d)       Schedules. Upon the sale of Elk Horn, the Borrower shall submit, to
the extent necessary, updated schedules to the Credit Agreement.

 

3.       Conditions Precedent. The Borrower acknowledges and agrees that this
Amendment and the Administrative Agent and Lenders’ consent set forth in this
Amendment are subject to the following conditions precedent as determined by the
Administrative Agent to its satisfaction:

 

(a)       Execution and Delivery of Amendment. The Borrower, the Loan Parties,
the Administrative Agent, and the Required Lenders shall have executed and
delivered this Amendment, and all other documentation necessary for
effectiveness of this Amendment shall have been executed and delivered all to
the satisfaction of the Borrower, the Required Lenders and the Administrative
Agent.

 

(b)       Officer’s Certificate. The representations and warranties of the Loan
Parties contained in Section 6 of the Credit Agreement, as amended by the
modifications and additional representations and warranties of this Amendment,
and in each of the other Loan Documents shall be true and accurate on and as of
the date hereof with the same effect as though such representations and
warranties had been made on and as of such date (except representations and
warranties which relate solely to an earlier date or time, which representations
and warranties shall be true and correct on and as of the specific dates or
times referred to therein), and each of the Loan Parties shall have performed
and complied with all covenants and conditions hereof and thereof after giving
effect to this Amendment, no Event of Default or Potential Default shall have
occurred and be continuing or shall exist after giving effect to this Amendment;
and there shall be delivered to the Administrative Agent for the benefit of each
Lender a certificate of the Borrower dated the date hereof and signed by the
Chief Executive Officer, President, or Chief Financial Officer of the Borrower
to each such effect.

 

(c)       Secretary’s Certificate. There shall be delivered to the
Administrative Agent for the benefit of each Lender a certificate dated the date
hereof and signed by the Secretary or an Assistant Secretary of each of the Loan
Parties, certifying as appropriate as to:

 

(i)       all action taken by each Loan Party in connection with this Amendment
and the other Loan Documents;

 

(ii)       the names of the officer or officers authorized to sign this
Amendment and the other Loan Documents and the true signatures of such officer
or officers and specifying the Authorized Officers permitted to act on behalf of
each Loan Party for purposes of this Amendment and the true signatures of such
officers, on which the Administrative Agent and each Lender may conclusively
rely; and

 

3

 

 

(iii)       copies of its organizational documents, including its certificate of
incorporation and bylaws, certificate of limited partnership and limited
partnership agreement or limited liability company certificate and operating
agreement, as the case may be, as in effect on the date hereof and certified by
the appropriate state official where such document is filed in a state office
(or, in the event that no change has been made to such organizational documents
previously delivered to the Administrative Agent, so certified by the Secretary
or Assistant Secretary of such Loan Party), together with certificates from the
appropriate state officials as to the continued existence and good standing of
the Borrower in the state of its formation and the state of its principal place
of business.

 

(d)       Legal Details. All legal details and proceedings in connection with
the transactions contemplated by this Amendment and the other Loan Documents,
including but limited to all documentation and information required by the
regulatory authorities under applicable “know your customer”, anti-money
laundering, and Patriot Act rules and regulations with respect to the Loan
Parties, shall be in form and substance satisfactory to the Administrative
Agent, and the Administrative Agent shall have received all such other
counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Administrative Agent, as the Administrative Agent or its
counsel may reasonably request.

 

4.       Representations and Warranties. By its execution and delivery of this
Amendment to Administrative Agent, Borrower, and each of the other Loan Parties
represents and warrants to Administrative Agent and Lenders as follows:

 

(a)       Authorization, Etc. Each Loan Party has duly authorized, executed, and
delivered this Amendment.

 

(b)       Material Adverse Change. After giving effect to this Amendment, no
Material Adverse Change shall have occurred with respect to Borrower or any of
the other Loan Parties since the Closing Date of the Credit Agreement.

 

(c)       Litigation. After giving effect to this Amendment, there are no
actions, suits, investigations, litigation, or governmental proceedings pending
or, to Borrower’s or any other Loan Party’s knowledge, threatened against any of
the Loan Parties that could reasonably be expected to result in a Material
Adverse Change.

 

(d)       Loan Documents. The representations and warranties set forth in the
Credit Agreement and the Loan Documents shall be true and correct on and as of
the date of this Amendment after giving effect to this Amendment with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties that relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and no
Event of Default shall exist and be continuing under the Credit Agreement or
under any Loan Document as of the date of this Amendment after giving effect to
this Amendment.

 

4

 

 

5.       Miscellaneous.

 

(a)       Full Force and Effect. Nothing contained herein shall operate to
release the Borrower, any other Loan Party, or any other person or persons from
their liability to keep and perform the provisions, conditions, obligations, and
agreements contained in the Credit Agreement or the other Loan Documents, except
as expressly herein modified, and the Borrower and each other Loan Party hereby
reaffirms that each and every provision, condition, obligation, and agreement in
the Credit Agreement and the other Loan Documents shall continue in full force
and effect, except as expressly herein modified. The Borrower and each other
Loan Party acknowledge that there are no agreements to make any further
amendments or modifications of the Credit Agreement and the Loan Documents, nor
are the Administrative Agent and the Lenders under any obligation to make any
further amendments or modifications to the Credit Agreement and the Loan
Documents other than those changes expressly set forth in this Amendment. This
Amendment shall not constitute or be construed as a waiver of any Event of
Default or event which with the giving of notice or the passage of time or both
would constitute an Event of Default by Borrower under any of the Loan Documents
or any of the Administrative Agent’s or the Lenders’ rights and remedies with
respect thereto. The validity, priority and perfection of all security interests
and other liens granted or created by the Loan Documents is hereby acknowledged
and confirmed, and the Loan Documents shall continue to secure the Loans, as
amended by this Amendment, without any change, loss or impairment of the
priority of such security interests or other liens.

 

(b)       Release of Administrative Agent and Lenders. The Borrower and each of
the other Loan Parties hereby fully and unconditionally release and forever
discharge the Administrative Agent and the Lenders, their employees, directors,
officers, attorneys, branches, affiliates, subsidiaries, successors and assigns
and all persons, firms, corporations and organizations acting on any of their
behalves (the “Released Parties”) of and from any and all claims, liabilities,
demands, obligations, damages, losses, actions and causes of action whatsoever
which the Borrower or any of the other Loan Parties may now have or claim to
have against the Released Parties as of the date hereof, whether presently known
or unknown and of any nature and extent whatsoever, including, without
limitation, on account of or in any way affecting, concerning or arising out of
or founded upon this Amendment, the Credit Agreement, or any of the Loan
Documents, including but not limited to all such loss or damage of any kind
heretofore sustained or that may arise as a consequence of the dealings between
the parties up to and including the date hereof, including but not limited to,
the administration or enforcement of the Obligations, the Loan or any of the
Loan Documents. The obligations of the Borrower and the other Loan Parties under
the Loan Documents and the Credit Agreement, as amended by this Amendment, shall
be absolute and unconditional and shall remain in full force and effect without
regard to, and shall not be released, discharged or in any way affected by:

 

(i)       any exercise or non-exercise of any right, remedy, power or privilege
under or in respect of the Credit Agreement, as amended by this Amendment, the
Loan Documents or any document relating to or evidencing any of the Lender’s
liens or applicable law, including, without limitation, any waiver, consent,
extension, indulgence or other action or inaction in respect thereof; or

 

5

 

 

(ii)       any other act or thing or omission or delay to do any other act or
thing which could operate to or as a discharge of the Borrower or any other Loan
Party as a matter of law, other than payment in full of all Obligations,
including but not limited to all obligations under the Loan Documents and the
Credit Agreement, as amended by this Amendment.

 

(c)       Counterparts. This Amendment may be signed in counterparts (by
facsimile transmission or otherwise), but all of which together shall constitute
one and the same instrument.

 

(d)       Incorporation into Credit Agreement. This Amendment shall be
incorporated into the Credit Agreement by this reference. All representations,
warranties, Events of Default, and covenants set forth herein shall be a part of
the Credit Agreement as if originally contained therein.

 

(e)       Governing Law. This Amendment shall be deemed to be a contract under
the Laws of the Commonwealth of Pennsylvania and for all purposes shall be
governed by and construed and enforced in accordance with the internal laws of
the Commonwealth of Pennsylvania without regard to its conflict of laws
principles.

 

(f)       No Novation. Except as amended hereby, all of the terms and conditions
of the Credit Agreement and the other Loan Documents shall remain in full force
and effect. Borrower, the other Loan Parties, each Lender, and Administrative
Agent acknowledge and agree that this Amendment is not intended to constitute,
nor does it constitute, a novation, interruption, suspension of continuity,
satisfaction, discharge or termination of the obligations, loans, liabilities,
or indebtedness under the Credit Agreement or the other Loan Documents.

 

6

 

 

[SIGNATURE PAGE – SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties have executed this instrument as of the day and
year first above written.

 

  BORROWER:       RHINO ENERGY LLC, a Delaware limited liability company        
  By: /s/ Richard A. Boone (SEAL)   Name: Richard A. Boone     Title: Executive
Vice President and CFO  

 

 

 

 

[SIGNATURE PAGE – SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

GUARANTORS:

 

  BUCK COAL, INC.   CAM AIRCRAFT LLC   CAM-BB LLC   CAM coal trading LLC  
CAM-COLORADO LLC   CAM-KENTUCKY REAL ESTATE LLC   CAM MINING LLC   CAM-ohio real
estate LLC   CASTLE VALLEY MINING LLC   CLINTON STONE LLC   HOPEDALE MINING LLC
  LEESVILLE LAND, LLC   MCCLANE CANYON MINING LLC   PENNYRILE ENERGY LLC   RAM
PROCESSING, INC.   RHINO COALFIELD SERVICES LLC   RHINO EXPLORATION LLC   RHINO
NORTHERN HOLDINGS LLC   RHINO OILFIELD SERVICES LLC   RHINO SERVICES LLC   RHINO
TECHNOLOGIES LLC   RHINO TRUCKING LLC   SANDS HILL MINING LLC   SPRINGDALE LAND,
LLC   TAYLORVILLE MINING LLC   THE ELK HORN COAL COMPANY, LLC   THE ELK HORN
CORPORATION   TRIAD ROOF SUPPORT SYSTEMS LLC

 

  By: /s/ Richard A. Boone   Name: Richard A. Boone   Title: Executive Vice
President and CFO of each     Guarantor listed above on behalf of each     such
Guarantor

 

 

 

 

[SIGNATURE PAGE – SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  RHINO RESOURCE PARTNERS LP         By: Rhino GP LLC, its general partner      
  By: /s/ Richard A. Boone   Name: Richard A. Boone   Title: Executive Vice
President and CFO

 

 

 

 

[SIGNATURE PAGE – SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  PNC BANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent         By: /s/ Christopher B. Gribble
  Name: Christopher B. Gribble   Title: Senior Vice President

 

 

 

 

[SIGNATURE PAGE – SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  MUFG UNION BANK, N.A.         By: /s/ Timothy C. Hintz   Name: Timothy C.
Hintz   Title: Director

 

 

 

 

[SIGNATURE PAGE – SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  RAYMOND JAMES BANK, N.A.       By: /s/ H. Fred Coble, Jr.   Name: H. Fred
Coble, Jr.   Title: Senior Vice President

 

 

 

 

[SIGNATURE PAGE – SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  THE HUNTINGTON NATIONAL BANK         By: /s/ Bruce G. Shearer   Name: Bruce G.
Shearer   Title: Senior Vice President

 

 

 

 

 

[SIGNATURE PAGE – SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION         By: /s/ Stephanie Micua   Name:
Stephanie Micua   Title: Senior Vice President

 

 

 

 

[SIGNATURE PAGE – SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  FIFTH THIRD BANK         By: /s/ David R. Garcia   Name: David R. Garcia  
Title: Vice President

 

 

 

 

[SIGNATURE PAGE – SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  ROYAL BANK OF CANADA         By: /s/ Leslie P. Vowell   Name: Leslie P. Vowell
  Title: Attorney-in-Fact

 

 

 

 

[SIGNATURE PAGE – SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  BRANCH BANKING AND TRUST COMPANY         By: /s/ Mary McElwain   Name: Mary
McElwain   Title: Senior Vice President

 

 

 

 

[SIGNATURE PAGE – SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  FIRST COMMONWEALTH BANK         By: /s/ Stephen J. Orban   Name: Stephen J.
Orban   Title: Senior Vice President

 

 

 

 